OPINION
By THE CQURT:
Submitted on motion of defendant-appellee to dismiss the appeal. The ground assigned is that the appeal is on questions of law and not on questions of law and fact, although the notice of appeal is indicated as upon questions of law and fact. The action is for damages and therefore is not appealable on questions of law and fact, nor may such an appeal proceed because no appeal bond has been filed in the cause.
*418We may not, however, dismiss the appeal in its entirety, §11564 GC, but" now find that the cause cannot be heard upon the facts and no bill of exception has been filed in the cause and it will be retained on questions of law only, and tv/enty days given to appellant within which to have a bill of exceptions settled and allowed in the trial court.
HORNBECK, PJ, WISEMAN and MILLER, jj, concur.